DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Acknowledgement is made of application #16/686,899 filed on 11/18/2019 in which claims 1-20 have been presented for prosecution in a first action on the merits. 
Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/02/2020 and 03/20/2020 have been considered and placed of record. Initialed copies are attached herewith.
Priority
As required by M.P.E.P. 201.14(e), acknowledgement is made of applicant's claim for priority based on US provisional applications #62/770,701, filed on 11/21/2018.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitations as recited in claims 1,8, and 12 in order to match the claimed invention as claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
For example pertaining to claim 1: the drain of switch Q1 as shown in Fig. 1 is defined as the second terminal of the switch, the gate of Q1 is defined as the third terminal and the source of Q1 is defined as the first terminal.
Pertaining to claim 8 and referring to Fig. 2, drain of Q1 is defined as the first terminal of the switch, the source of Q1 is defined as the second terminal of the switch, and the gate of Q1 is defined as the control terminal(necessarily the gate terminal and third terminal).
As referring to claim 12, it is not clear as to which Figure applicant is referring to but the source of switch Q1 is defined as the first terminal, the gate of Q1 is defined as the second terminal and the drain of Q1 is defined as the third terminal. Taking either one of Figures 1 and/or 2 will contradict the claimed elements as recited above in claims 1 and 8.
Similarly, in the claim 12, the underlined limitations of, “a battery receptacle having…” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant did not define the metes and bounds of the claim as claims 1-7 could be identified with Fig. 1, claims 8-11 could be identified with Fig. 2, but either Fig. 1 or 2 could not be identified with claims 12-20 as it would then contradict the circuit topology as recited in claims 1 and 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the same reasons as mentioned above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-18 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being rejected by Bogut USPAT 4,006,396.
Regarding claim 12: Bogut at least discloses and shows in Figs. 1-3:A battery charge detection circuit comprising: a battery receptacle(28) having a first terminal(26) for connection to a positive 15terminal of a battery(12) and a second terminal(30) for connection to a negative terminal of the battery(12); a switch(22) having a first terminal(1st T) connected to the first terminal(26) of the receptacle(28), and having a second terminal(2nd T) and a third terminal(3rd  T); a resistor(21) having a first terminal(A) connected to the third terminal of the switch(22) and having a second terminal(B); and 29S:\Final\1453 Kristen Lay\1453.1102101\H0062557Applicationfiled 11-18-19.doca capacitor (C)having a first terminal(20) connected to the second terminal(B) of the resistor(21), and having a second terminal connected to a ground terminal(GND) and to the second terminal(30) of the battery receptacle(28)(see col. 3, line 21-col. 4, line 59).
Regarding claim 13, Bogut discloses and shows in annotated Fig. 3 below, further comprising a battery(12) inserted or situated in the battery receptacle(28) with connections made between the first terminal of the battery receptacle(26) and the positive terminal of the battery(positive terminal +), and between the second terminal of the battery receptacle(30) and the negative terminal of the 10battery(negative terminal – (16))(see annotated Fig. 3 below).
Regarding claim 14, Bogut discloses and shows in annotated Fig. 3 below, wherein: the switch(22) is turned on when the voltage at the first terminal of the capacitor(C) relative to the ground(GND) is below a first predetermined 15voltage limit(VBE< one diode drop ~0.7V)(note since transistor 22 is a PNP BJT, its conduction is controlled by the potential applied to the base thereof, to thereby control the charging current); and the switch(22) is turned off when the voltage at the first terminal of the capacitor is above a second predetermined voltage(VBE>~0.7V).
Regarding claim 15, Bogut discloses, wherein:30S:\Final\1453 Kristen Lay\1453.1102101\H0062557Applicationfiled 11-18-19.doc when the switch(22) is on, a voltage between the first and second terminals of the resistor is measured; and the voltage measured is proportional to a charge current at the capacitor(note that BJT are current controlled voltage source, i.e. the emitter current IE vs VBE)
Regarding claim 16, Bogut discloses by simple Ohm’s law, wherein the voltage measured divided by the resistance of the resistor(21) indicates an amount of charge current to the capacitor (C).
Regarding claim 17, Bogut discloses, wherein an average current consumption is determined by the amount of charge current and a duty cycle of the switch(note the amount of charge current I equal to the emitter current flowing through the resistor (21) multiplied by the on-time of the switch (22)).
Regarding claim 18, Bogut discloses, wherein the charge current is constrained to a predefined range according to the first predetermined voltage and the second 15predetermined voltage(note- the collector current IC= βIB  or more precisely it is proportional to the base-emitter voltage VBE ).

    PNG
    media_image1.png
    740
    1010
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bogut USPAT 4,006,396 in view of KSR.
Regarding claim 19, Bogut discloses all the claimed invention except for the limitations of, “wherein the amount of charge current is measured with an accuracy within a range of plus and minus five percent of a verified actual value”. It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the amount of charge current be measured with an accuracy within a range of plus and minus five percent of a verified actual value since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S. , 82 USPQ2d 1385 (2007).
Accordingly claim 19 would have been obvious.
Regarding claim 20, Bogut discloses all the claimed invention as set forth and discussed above in claim 17. However, Bogut does not expressly teach: “wherein: when the battery is discharged, its internal resistance increases and thus the duty cycle of the switch increases; and measuring the duty cycle as it becomes one hundred percent leads to 5an indication that the battery is almost totally discharged but at that moment the battery can be exchanged for a battery having more charge before the power available becomes insufficient for a supported circuit or instrument to function or operate”. It would have been obvious to one having ordinary skill in the 
Furthermore, if a technique has been used to improve one device, and a POSITA would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.
Accordingly claim 20 would have been obvious.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 14, 2021